DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits. Claims 1-4 are currently pending.

Specification
	The disclosure is objected to because of the following informalities: 
paragraph [0028], line 7 diameter is spelled “dimeter”, and
paragraph [0055], line 8 reads, “more closer,” which is improper.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (US 20150021122 A1) in view of CN 1226178 C.
	Regarding claim 1, Maruyama teaches:
An elevator device, comprising: 
	a car (car 4, figure 7) vertically movable in a hoistway (hoistway 1, figure 7);

	a counterweight (counterweight 6, figure 7) vertically movable in the hoistway (hoistway 1, figure 7); 
	a counterweight guide rail (counterweight guide rail 5a, figure 7), which is disposed in the hoistway, and is configured to guide the counterweight (counterweight 6, figure 7); 
	a hoisting machine (hoisting machine 8, figure 7), which is disposed in an upper part of the hoistway (see figure 8), and is configured to generate a driving force for moving the car and the counterweight (“a hoisting machine 8 that raises and lowers the car 4 and the counterweight 6,” paragraph [0030], ll. 1-2); and 
	a machine base (machine support beam, figure 8) to support the hoisting machine, 
and wherein the car guide rail (car guide rail 3b, figure 7) is retained by an upper rail bracket (second rail bracket 2b, figure 7) at a position higher than a position of the machine base (see figure 8, second rail bracket 2b is higher than machine support beam 7), and wherein the brake (brake 11a, figure 8) is disposed at a position higher than the machine base and lower than the upper rail bracket (see figure 8).  
	Maruyama does not explicitly teach:
wherein the hoisting machine includes a main shaft, a brake drum rotatable about an axis of the main shaft, and a brake disposed at a position on a radially outer side of the brake drum, wherein the brake includes a movable member and presses the movable member in an obliquely upward direction against an outer peripheral surface of the brake drum to apply a braking force to the brake drum.
	However, CN 1226178 C teaches:
wherein the hoisting machine (lifter 43, figure 1A) includes a main shaft (axle 45, figure 1B), a brake drum (brake wheel 53, figure 1A) rotatable about an axis (center of axle 45, figure 1B) of the main shaft 
	Regarding claim 2, Maruyama teaches:
An upper rail bracket (second rail bracket 2b, figure 7) that nearly overlaps a part of a region of the brake (brake 11a, figure 7) as viewed from above.
	Maruyama does not teach:
wherein the upper rail bracket overlaps a part of a region of the brake as viewed from above.
	However, the combination of Maruyama and CN 1226178 C teach:
wherein the upper rail bracket (second rail bracket 2b, figure 7, Maruyama) overlaps a part of a region of the brake as viewed from above (brake 11a is shown in figures 7 and 8 (Maruyama) as being just outside the area of overlap with second rail bracket 2b, however, the elevator (hoist) taught by CN 1226178 C and the position of the brake (brake arm 56, figure 1A, CN 1226178 C) on the lower half of the elevator (hoist), mounted in the same position of the hoisting machine (8) shown in figure 8 of 
	Regarding claim 3, CN 1226178 C further teach:
wherein, when the brake (brake arm 56, figure 1A) is viewed along the axis of the main shaft (axle 45, figure 1B), an upper end portion of the brake (top of brake arm 56, figure 1A) is located lower than a horizontal line (center line 60, figure 1A) passing through the axis of the main shaft. 

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (US 20150021122 A1) in view of CN 1226178 C as applied to claims 1-3 above, and further in view of KR 20150022917 A.
	Regarding claim 4, the combination of Maruyama and CN 1226178 C teach:
The elevator device according to claim 1.
	The combination of Maruyama and CN 1226178 C do not teach:
wherein a lower end of the upper rail bracket is positioned lower than an upper end portion of the hoisting machine.
	However, KR 20150022917 A teaches:
wherein a lower end of the upper rail bracket (fourth rail bracket, figure 2) is positioned lower than an upper end portion of the hoisting machine (traction machine 7, figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rail bracket placement as taught by KR 20150022917 A with the elevator arrangement as taught by Maruyama and CN 1226178 C to reduce the vertical space requirements in the hoistway. The structure of the elevator (hoist) of CN 1226178 C would allow for alteration in the rail bracket placement in the .

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Det et al. (US 9434578 B2) is cited to show a machine-room-less elevator and sheave assembly. Ach (US 6991069 B1) and St. Pierre et al. (US 6446762 B1) show alternative elevator systems without machine rooms and with hoist support structure in the upper hoistway. Miller et al. (US 5899300 A) disclose a mounting for an elevator traction machine. KR 20060124845 A shows another method of mounting an elevator drive machine in a hoistway. EP 1422183 A1 presents another arrangement for mounting a sheave in an elevator system. CN 106144844 A has another space-saving arrangement for a machine-room-less elevator.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654